

	

		II

		109th CONGRESS

		1st Session

		S. 1640

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 8, 2005

			Mr. Nelson of Florida

			 introduced the following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To prohibit price gouging relating to

		  certain goods and services in areas affected by major

		  disasters.

	

	

		1.Short titleThis Act may be cited as the

			 Protection From Price Gouging Against

			 Disaster Victims Act of 2005.

		2.Findings and

			 goals

			(a)FindingsCongress finds that—

				(1)the United States experiences tremendous

			 generosity and goodwill in the wake of natural disasters;

				(2)unfortunately, some unscrupulous

			 individuals take advantage of those disasters in an attempt to gain

			 financially;

				(3)the Federal Trade Commission is charged

			 with preventing unfair methods of competition and unfair and deceptive acts or

			 practices under section 5 of the Federal Trade Commission Act (15 U.S.C.

			 45);

				(4)the Federal Trade Commission has extensive

			 experience analyzing markets and competitive issues in order to determine

			 whether market participants are engaging in actions that may have

			 anticompetitive effects; and

				(5)the Committee on Commerce, Science, and

			 Transportation of the Senate and the Committee on Energy and Commerce of the

			 House of Representatives are charged by their respective Houses with consumer

			 protection.

				(b)GoalsThe goals of this Act are—

				(1)to decrease the occurrence of persons

			 charging unconscionably excessive prices for consumer goods and services

			 following natural disasters;

				(2)to require the Federal Trade Commission to

			 conduct ongoing investigations of actions intended to disadvantage consumers

			 following natural disasters; and

				(3)to ensure that sufficient enforcement

			 authority is available to the Commission to carry out the responsibilities of

			 the Commission under this Act and the amendments made by this Act.

				3.Price gouging

			 prohibition following major disasters

			The Federal Trade Commission Act (15 U.S.C.

			 41 et seq.) is amended—

				(1)by redesignating sections 25 and 26 as

			 sections 26 and 27, respectively; and

				(2)by inserting after section 24 the

			 following:

					

						25.Protection from price

				gouging following major disasters

							(a)DefinitionsIn this section:

								(1)Affected

				areaThe term affected

				area means an area affected by a major disaster declared by the

				President under Federal law in existence on the date of enactment of the

				Protection From Price Gouging Against

				Disaster Victims Act of 2005.

								(2)Consumer good

				or service

									(A)In

				generalThe term

				consumer good or service means a good, piece of equipment, or

				service provided primarily for personal, family, or household purposes,

				including food, water, ice, a chemical, a building supply, a tool, a petroleum

				product, a residential construction, reconstruction, or repair service, or a

				service for the removal of debris (including a damaged tree) or garbage.

									(B)InclusionThe term consumer good or

				service includes a property or a facility rented to a consumer for use

				as a residence or storage facility.

									(3)Price

				gougingThe term price

				gouging means the charging of an unconscionably excessive price by a

				supplier in an affected area.

								(4)SupplierThe term supplier includes a

				seller, reseller, wholesaler, distributor, retailer, lessor, provider, or

				licensed or unlicensed contractor, subcontractor, or laborer engaged in the

				provision or distribution of a consumer good or service.

								(5)Unconscionably

				excessive priceThe term

				unconscionably excessive price means a price charged in an

				affected area for a consumer good or service that—

									(A)represents a gross disparity, as determined

				by the Commission in accordance with subsection (e), between the price charged

				for the good or service and the average price of the good or service charged by

				suppliers in the affected area during the 30-day period immediately before the

				President declares the existence of a major disaster; and

									(B)is not attributable to increased wholesale

				or operational costs incurred by the supplier in connection with the provision

				of the consumer good or service.

									(b)Determination

				of the CommissionFollowing

				the declaration of a major disaster by the President, the Commission

				shall—

								(1)consult with the Attorney General of the

				United States, the United States Attorney for the district in which the

				disaster occurred, and State and local law enforcement officials to determine

				whether any supplier in the affected area is charging or has charged an

				unconscionably excessive price for any consumer good or service provided in the

				affected area; and

								(2)establish within the Commission—

									(A)a toll-free hotline that a consumer may

				call to report an incidence of price gouging in the affected area; and

									(B)a program to develop and distribute to the

				public informational materials in English and Spanish to assist residents of

				the affected area in detecting and avoiding price gouging.

									(c)Price gouging

				involving disaster victims

								(1)OffenseDuring the 180-day period after the date on

				which a major disaster is declared by the President, no supplier shall provide,

				or offer to provide, any consumer good or service in an affected area at an

				unconscionably excessive price.

								(2)Action by

				Commission

									(A)In

				generalDuring the period

				described in paragraph (1), the Commission shall conduct investigations to

				determine whether any supplier in an affected area is in violation of paragraph

				(1).

									(B)Positive

				determinationIf the

				Commission determines under subparagraph (A) that a supplier is in violation of

				paragraph (1), the Commission shall take any action the Commission determines

				to be appropriate to remedy the violation.

									(3)Civil

				penaltiesA supplier that

				commits an offense described in paragraph (1) may, in a civil action brought in

				a court of competent jurisdiction, be subject to—

									(A)a civil penalty not more than

				$500,000;

									(B)an order to pay special and punitive

				damages;

									(C)an order to pay reasonable attorney's

				fees;

									(D)an order to pay costs of litigation

				relating to the offense;

									(E)an order for disgorgement of profits earned

				as a result of a violation of paragraph (1); and

									(F)any other relief determined by the court to

				be appropriate.

									(4)Criminal

				penaltyA supplier that

				knowingly commits an offense described in paragraph (1) shall be imprisoned not

				more than 1 year.

								(5)Action by

				victimsA person, Federal

				agency, State, or local government that suffers loss or damage as a result of a

				violation of paragraph (1) may bring a civil action against a supplier in any

				court of competent jurisdiction for disgorgement, special or punitive damages,

				injunctive relief, reasonable attorney's fees, costs of the litigation, and any

				other appropriate legal or equitable relief.

								(6)Action by State

				attorneys generalAn attorney

				general of a State, or other authorized State official, may bring a civil

				action in the name of the State, on behalf of persons residing in the State, in

				any court of competent jurisdiction for disgorgement, special or punitive

				damages, reasonable attorney's fees, costs of litigation, and any other

				appropriate legal or equitable relief.

								(7)No

				preemptionNothing in this

				section preempts any State law.

								(d)ReportNot later than 1 year after the date of

				enactment of the Protection From Price

				Gouging Against Disaster Victims Act of 2005, and annually

				thereafter, the Commission shall submit to the Committee on Commerce, Science,

				and Transportation of the Senate and the Committee on Energy and Commerce of

				the House of Representatives a report describing—

								(1)the number of price gouging complaints

				received by the Commission for each major disaster declared by the President

				during the preceding year;

								(2)the number of price gouging investigations

				of the Commission initiated, in progress, and completed as of the date on which

				the report is prepared;

								(3)the number of enforcement actions of the

				Commission initiated, in progress, and completed as of the date on which the

				report is prepared;

								(4)an evaluation of the effectiveness of the

				toll-free hotline and program established under subsection (b)(2); and

								(5)recommendations for any additional action

				with respect to the implementation or effectiveness of this section.

								(e)Definition of

				gross disparityNot later

				than 180 days after the date of enactment of the

				Protection From Price Gouging Against

				Disaster Victims Act of 2005, the Commission shall promulgate

				regulations to define the term gross disparity for purposes of

				this

				section.

							.

				4.Effect of

			 ActNothing in this Act, or an

			 amendment made by this Act, affects any authority of the Federal Trade

			 Commission in existence on the date of enactment of this Act with respect to

			 price gouging actions.

		

